Martin, J.,

delivered the opinion of the court.
Bergeron and other creditors of the insolvent filed several oppositions to a tableau of distribution, prepared by the syn-dics. Some of these objections were sustained, and the rest rejected. The syndics appealed, and the opposing creditors and appellees have prayed that the judgment may be so amended, as to sustain the rejected oppositions.
It appears to us, that the District Court did not err. - A judgment of that court, homologating a former tableau of distribution was affirmed by this. 8 Louisiana Reports, 529.
The opposition sustained, related to an allowance of interest on certa'n notes of the insolvent, due to the syndics, and to certain disbursements of one of them, and his commission on certain endorsements.
The District Court correctly concluded these items were not authorized, no mention thereof whatever being made in the account homologated, which forms res judicata, as to the rights of the several creditors, on the proceeds of all the pr0perty surrendered, 1 L J
The rejected oppositions related to charges of interest at the rate of ten per cent, instead of five. The objection was overruled, it appearing from the account filed, the tableau homologated, and an act of mortgage produced, that interest had been stipulated at ten per cent.
It is, therefore, ordered, adjudged and decreed, that, the judgment of the District Court be affirmed with costs.